department of the treasury internal_revenue_service washington d c uniform issue list 408a jan seit erc tz legend taxpayer a custodian b firm c amount a amount b irax roth_ira y year1 year year3 dear this is in respanse to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained ira x a traditional_ira described in sec_408 of the internal_revenue_code the code with custodian b in year taxpayer a transferred ieee page amount a from ira x to roth_ira y an ira described in sec_408a of the code at the time of the transfer taxpayer a anticipated that her gross_income would not exceed dollar_figure the limit for establishing a roth_ira under sec_408a however year-end dividends and capital_gain distributions produced a total adjusted_gross_income of amount b surpassing the sec_408a limit taxpayer a engaged firm c to prepare her tax_return for year and provided firm c with the form 1099-r pensions annuities retirement or profit-sharing_plans iras insurance contracts gtc she received from custodian b showing amount a as a taxable_distribution taxpayer a relied on firm to advise her on all matters related to her tax retum firm c however failed to notice that taxpayer a’s adjusted_gross_income for year rendered her ineligible to transfer amount a to a roth_ira and consequently failed to inform taxpayer a that she needed to elect to recharacterize amount a as a contribution to a traditional ra before the deadline for her year tax_return the error was not discovered until year when firm c reviewed taxpayer a’s tax retum for year distributions from prior to being contacted by taxpayer a the internal_revenue_service the service had not discovered taxpayer a's failure to recharacterize the contribution as of the date of this ruling_request taxpayer a had not recharacterized amount a as a contribution to a traditional_ira the statute_of_limitations on taxpayer a’s year federal_income_tax retum remains open based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a as a contribution to a traditional fra sec_408a of the code provides in retovant part that a taxpayer generally is not allowed to make a rollover coniribution to a roth_ira from an individual_retirement_plan other than a roth_ira during any taxable_year if the taxpayer's adjusted_gross_income for that year exceeds dollar_figure sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_408a d of the code and section big_number -5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ra and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this page recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth ra the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those efections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_307 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301 relief is filed before the failure to make a timely election is discovered by tha service ii if the taxpayer inadvertently the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was uniaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relled on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election failed to make the election because of intervening events beyond sec_301 c ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not naa page grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this saction the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to elect to recharacterize the roth_ira on or before ihe date prescribed by law including extensions for filing her federal_income_tax retum for the year of contribution was caused by her reasonable reliance on firm g and its representatives whe were tax professionals employed by taxpayer a and who failed to advise taxpayer a to make the election taxpayer a filed this request before the service discovered her failure to make a timely election to recharacterize the failed conversion based on the above taxpayer a meets the requirements of sec_301_9100-3 of the regulations clauses i and v for the year tax_year in addition since the statute_of_limitations is still open under sec_301_9100-3 ii of the regulations granting relief will not prejudice the interests of the goverment accordingly taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may ba applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address ail correspondence to se t ep ra t2 sincerely yours dereel luni donzell hl citejon’ manager employee_plans technical group of enclosures deleted copy of this letter notice of intention to disclose notice page cc
